Citation Nr: 0215208	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fractures to the second, third, and fourth 
metatarsal bones of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In January 2001, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  This case was previously before the Board in March 
2001, at which time it was remanded for further development.  
Such development has been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  

By way of a June 2002 rating decision, the veteran's claim 
for entitlement to service connection for arthritis of the 
left foot, claimed as secondary to his service-connected left 
foot disability, was granted.  Also in the June 2002 rating 
decision, evaluation of residuals of fractures to second, 
third and fourth metatarsals, left foot, which was rated 10 
percent disabling at the time of the remand, was increased to 
20 percent, effective April 1999, the date of the veteran's 
claim for increase.  

In AB v. Brown, 6 Vet. App. 35, 39 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulations.  The Court also stated that 
it follows that such a claim remains in controversy "where 
less than the  maximum available benefits is awarded."  Id. 
at 38.  Accordingly, while the issue of entitlement to 
service connection for arthritis of the left foot, is no 
longer before the Board, the issue of entitlement to an 
increased evaluation for residuals of fractures to the 
second, third, and fourth metatarsal bones of the left foot 
must be addressed.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's left foot disability is reasonably shown to 
represent a "severe" injury.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for residuals of 
fractures to the second, third, and fourth metatarsal bones 
of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded a VA medical examination in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, a Board remand, and Statements of the 
Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  In this regard, 
in July 2002, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).  

The veteran's left foot disability is rated under Diagnostic 
Code 5284, which contemplates foot injuries.  Foot injuries 
are rated 30 percent disabling for severe, 20 percent for 
moderately severe and 10 percent for moderate with 40 percent 
for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 
5284.  The veteran's left foot disability is currently rated 
20 percent disabling for moderately severe impairment.  In 
the June 2002 rating decision, which granted service 
connection for arthritis on a secondary basis, the RO 
included arthritis in the rating for the left foot disability 
under combined diagnostic codes 5010-5284.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55 (1994), that compensation for service-connected 
injury is limited to those claims which show present 
disability, and that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 
supra, the Board has reviewed the service medical records and 
all other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below.  

Service medical records reflect the veteran sustained simple, 
complete fractures of the 2nd, 3rd and 4th metatarsals of the 
left foot when he fell down a ship's ladder in December 1945.  

Service connection for the veteran's left foot disability was 
granted and made effective in November 1946, and a disability 
rating of zero percent was assigned.  VA outpatient treatment 
records show that the veteran was seen for complaints of foot 
pain and limping during the 1990's.  At VA examination in 
July 1994, x-rays of the left foot revealed deformity of the 
left, second and third metatarsal, most likely an old healed 
fracture.  No other significant abnormality was shown.  The 
veteran was examined, and the diagnoses were old fracture 
second, third and fourth toes of the right foot with 
metatarsalgia and paresthesia of both feet; and diabetes 
mellitus with peripheral neuropathy.  Based on these 
findings, the veteran's disability evaluation for the left 
foot was increased from zero to 10 percent.  

In October 2000, the veteran was seen at VA for continued 
pain in his feet, described as unbearable.  Physical 
examination revealed mild to moderate pain to manipulation on 
the soles of the feet.  The assessment was that the veteran 
had foot pain, neuropathy, probably secondary to diabetes 
versus his foot injury and degenerative joint disease.  

At a personal hearing in January 2001, the veteran testified 
that his left foot disability was more severe than what was 
reflected by the current 10 percent evaluation.  The veteran 
used a wheelchair during the hearing, and he testified that, 
due to his left foot disability, he used the wheelchair some, 
but not all, of the time.  He also reportedly used a cane.  
The veteran described that he had left foot pain that 
worsened with walking.  

At VA examination in March 2002, the veteran complained of 
pain, weakness, swelling, fatigability and lack of endurance 
of the left foot.  He denied having stiffness, heat and 
redness.  The veteran indicated that his symptoms occurred at 
rest, as well as while he was standing and walking.  He said 
that he could not walk 50 feet without a walker.  The veteran 
reported that he did not use crutches or a brace.  He used a 
cane, corrective shoes, and a wheelchair.  

Physical examination revealed there was a slight difference 
in the angle of the second, third and fourth toes especially 
on the left foot.  The examiner noted that motion stopped 
when the pain began.  The veteran was unable to put weight on 
the ball of the left foot.  There was evidence of painful 
motion.  There was no edema.  There was instability, weakness 
and tenderness.  The veteran's gait was described by the 
examiner as being "terribly awkward, even with a walker."  
There was no unusual shoe pattern, and no skin or vascular 
changes.  The veteran's posture standing, squatting, 
supination, pronation, rising on toe and heels was "very 
poor."  There were no hammertoes, flat feet or hallux 
valgus.  The diagnosis was post fracture degenerative joint 
disease of the left foot with loss of function due to pain.  
The corresponding x-ray report showed evidence of post 
fracture.  After having reviewed the claims folder, and 
examining the veteran, the examiner objectively noted that 
there was pain, weakness and fatigability.  He also opined 
that the veteran's arthritis was secondary to the service 
connected left foot disability.  X-ray studies of the feet 
were interpreted as revealing "evidence of post fracture."

The Board has considered the record in its entirety, and 
determines that a 30 percent rating is warranted at this 
time.  Specifically, the Board has considered the guidance of 
DeLuca and other potentially relevant regulations and cases.  
An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  Id. (discussing 38 
C.F.R. §§ 4.40, 4.45).  In this case, the veteran has the 
functional equivalent of limitation of motion due to less 
movement than normal.  He has weakened movement shown by his 
inability to put weight on the ball of the left foot, and 
objective observation of instability, weakness and 
tenderness.  He has incoordination, described as a terribly 
awkward gait, and very poor posture.  

To the extent that the veteran earlier asserted that he 
warranted more than the 10 percent evaluation assigned to his 
left foot disability, the RO concurred, and accordingly, 
granted him a 20 percent evaluation based upon the 
combination of clinical findings to include the resultant 
arthritis and pain.  In assigning the current 20 percent 
rating, the RO took into consideration both the traumatic 
arthritic changes as well as pain and limitation of motion.  
The Board, however, has determined that an evaluation of 30 
percent is warranted, as the medical findings, in combination 
with the veteran's testimony, support an increased evaluation 
to 30 percent.  

Although some question exists regarding the extent to which 
problems with the left foot could be attributed to diabetes, 
as opposed to the inservice fractures, the fact remains that 
the initial injuries involved complete breaks of three bony 
structures, and problems with the foot have been noted to 
have ensued since service.  Recent radiographic studies were 
not interpreted such as would enable a finding as to whether 
there was malunion or nonunion of the bony structures subject 
to the inservice fractures.  See Diagnostic Code 5283.  There 
is, however, arthritic involvement of the foot and the 
medical evidence, while not clearly delineating the pathology 
solely attributable to the fractures, does offer a reasonable 
basis for supporting a finding that there is what could be 
considered a "severe" foot injury, as contemplated under 
Diagnostic Code 5284.  

In reaching this decision, the Board has considered the 
possibility of referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, after review of the record, 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual, such as marked interference with 
employment or frequent periods of hospitalization due to the 
left foot disability.  


ORDER

An evaluation of 30 percent for residuals of fractures to the 
second, third, and fourth metatarsal bones of the left foot 
is granted; subject to the regulations pertinent to the 
disbursement of monetary funds.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

